Citation Nr: 1759894	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  10-44 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from July 1978 to June 1982 and from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 Statement of the Case issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part denied entitlement to service connection for IBS.

In September 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The case originally came before the Board in August 2015, wherein the Board denied service connection for IBS.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016, the Court granted a Joint Motion for a Partial Remand that dismissed the claim of entitlement to service connection for hemorrhoids and remanded the claim of entitlement to service connection for IBS to the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the November 2016 Joint Motion for a Partial Remand, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its denial of service connection for IBS, and that it relied on inadequate examination reports. 

The Veteran was afforded VA examinations into his claimed IBS in June 2010, April 2012, and June 2013.  All three examiners concluded that the Veteran's IBS was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, none of the examiners opined as to whether or not the Veteran's IBS could be caused or aggravated by his service-connected GERD, even though the Veteran has specifically made such an assertion.  Neither the RO nor the Board considered the Veteran's claim for service connection on a secondary basis.  The parties to the Joint Motion for a Partial Remand found this to be improper and requested that the Veteran be afforded a new VA examination, with instructions for the examiner to provide a nexus opinion on both direct and secondary service connection.  Therefore, the Board must remand the claim to afford the Veteran another VA examination.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion to Remand).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any available updated medical treatment records and associate them with the claims file.  All efforts to obtain additional evidence must be documented in the claims folder.  

2.  After completing the foregoing, schedule the Veteran for an examination to determine the etiology of his currently diagnosed IBS.  The examiner should be provided with the Veteran's complete claims file, including a copy of this remand.  The file must be reviewed.  The examiner is requested to provide a complete rationale for any opinion.  Specifically, the examiner must provide detailed opinions concerning the following questions:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed IBS was incurred during active service?  

If the answer to the question is no, then the examiner is asked to consider the Veteran's claim on a secondary service connection basis, and answer the following question:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed IBS was caused or aggravated (permanently increased in severity beyond the natural progression) by his service-connected GERD?

If the examiner is unable to provide the requested opinion without resort to speculation, he or she should so state; however, a complete rationale for such a finding must be provided.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner should specifically consider the private medical evidence of record, and should also assume that the Veteran is a credible historian and consider his lay testimony.

3.	Then, readjudicate the appeal.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the appeal to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






